Citation Nr: 0819805	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  02-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased disability rating for 
bipolar disorder, evaluated as 20 percent disabling from 
October 20, 1999 to December 31, 2005 and as noncompensably 
disabling from January 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from December 1953 
to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO granted service 
connection for a dysthymic disorder, asserted to be secondary 
to the service-connected bilateral hearing loss, and assigned 
a noncompensable evaluation for this disability, effective 
from October 20, 1999.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the 
assignment of the noncompensable evaluation for his 
service-connected psychiatric disability.  During the current 
appeal, and specifically by a December 2005 rating action, 
the RO redefined this disability as a bipolar disorder.  In 
addition, the RO awarded a compensable evaluation of 20%, 
effective from October 20, 1999, and noncompensable rating, 
effective from January 1, 2006.  

In February 2006, the Board denied the veteran's increased 
rating claim.  In August 2007, the United States Court of 
Appeals for Veterans Claims (Court), pursuant to a Joint 
Motion For Remand, vacated the Board's decision and remanded 
the matter for further due process requirements.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Previously, in August 2003, the RO denied a total disability 
rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Although notified of 
the decision approximately one week later in the same month, 
the veteran did not initiate an appeal of that denial.  Thus, 
the RO's denial of the veteran's TDIU claim became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

Subsequently, by a December 2005 rating action, the RO 
redefined the veteran's service-connected psychiatric 
disability as a bipolar disorder and awarded an increased 
evaluation of 20%, effective from October 20, 1999 to 
December 31, 2005, and a noncompensable rating, effective 
from January 1, 2006, for this disability.  In a March 2006 
statement, the veteran's representative asserted that this 
increased rating assigned to the service-connected bipolar 
disorder resulted in the veteran's meeting the scheduler 
requirements for a TDIU.  [In reaching this conclusion, the 
representative referenced 38 C.F.R. § 4.16(a), which 
stipulates that, for the purposes of determining whether the 
scheduler criteria are met-e.g., whether there exists one 
60% disability or one 40% disability in combination-
disabilities resulting from the common etiology or a single 
accident will be considered as one disability.  The 
representative argued that the veteran's service-connected 
bipolar, hearing loss, and tinnitus disorders are one single 
disability because service connection was granted for the 
psychiatric disorder as secondary to his service-connected 
bilateral hearing loss and because his hearing loss and 
tinnitus, in turn, had been the result of acoustic trauma to 
which he was exposed during service.]  

The representative further contended that a TDIU issue is 
inextricably intertwined with the appealed increased rating 
claim for the service-connected bipolar disorder.  As such, 
the veteran's representative asserted that the issue of 
entitlement to a TDIU should be considered prior to the 
Board's adjudication of the veteran's claim for an increased 
rating for his service-connected bipolar disorder.  

The Court agreed.  As the Board had adjudicated (and denied) 
the veteran's increased rating claim in April 2006 without 
discussing the TDIU issue that the representative had raised 
in the March 2006 statement, the Court vacated the Board's 
determination and remanded the matter for the Board to 
consider this additional claim.  Of significance to the Court 
was the fact that the period for which the RO awarded the 
increased rating for the service-connected bipolar disorder 
(October 20, 1999 to December 31, 2005) encompassed the 
entire period in which the appellant's TDIU claim was pending 
before VA.  

Importantly, the agency of original jurisdiction has not 
considered the TDIU issue raised in the representative's 
March 2006 statement in the first instance.  Consequently, 
the Board finds that a remand of this matter is necessary to 
accord the AOJ an opportunity to adjudicate the veteran's 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that two claims are inextricably 
intertwined where decision on one issue would have 
"significant impact" upon another and that the impact 
"could render any review by this Court of the decision [on 
the other] claim meaningless and a waste of judicial 
resources").  

Accordingly, the case is REMANDED for the following action:

1.  Copies of records of psychiatric, 
hearing loss, and tinnitus treatment that 
the veteran may have received at the VA 
Medical Center in Albany, New York since 
November 2005 should be obtained and 
associated with the claims folder.  

2.  The veteran should then be accorded 
pertinent VA examination(s) to determine 
the effect of his service-connected 
bipolar disorder, bilateral hearing loss, 
and tinnitus on his ability to procure, 
and to maintain, gainful employment since 
October 20, 1999.  The claims folder must 
be reviewed by the examiner(s) prior to 
the examination(s).  Any medically 
indicated tests should be accomplished.  

The examiner(s) is(are) asked to discuss 
the manifestations associated with the 
veteran's service-connected bipolar 
disorder, bilateral hearing loss, and 
tinnitus and, to the extent possible, to 
render an opinion as to the level of 
impairment caused by these disorders.  The 
examiner(s) is(are) also specifically 
asked to render an opinion(s) as to the 
effect of these service-connected 
disabilities on the veteran's ability to 
procure, and to maintain, gainful 
employment (without regard to his age) 
since October 20, 1999.  

3.  Thereafter, the issue of entitlement 
to a TDIU should be adjudicated.  Upon any 
denial of this claim, the veteran should 
be notified of his opportunity to initiate 
an appeal with regard to any such adverse 
action.  The veteran must be informed of 
the requirements necessary to perfect an 
appeal.  38 C.F.R. §§ 19.26, 20.200, 
20.302 (2007).  If, and only if, the 
veteran perfects a timely appeal of any 
denial of his TDIU claim, this issue 
should be returned to the Board for 
further appellate review.  

4.  In any event, the issue entitlement to 
an initial disability rating greater than 
20% from October 20, 1999 to December 31, 
2005 and greater than 0% since January 1, 
2006 for bipolar disorder should be 
re-adjudicated.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


